Case 1:18-cv-08865-A.]N Document 17 Filed 02/06/19 Page 1 of 2
Case 1;18-cv-O8865~AJN Document 15-1 Filed 02/05/19 Page l of 2

  

UNITED STATES DISTRICT '

  
 

 

soUTHERN DISTRICT oF NE § YQ`RK b
UNITED sTATEs sECURITIEs AND 53 :i~-~;._,._ tv g kw ,W up
EXCHANGE CoMMIssIoN, h m _;:,,;_ _.FEB 0 6 2
Plaintiff, :::"-;»~; : W .~: “
vs’ Civil Action No. l:lS-cv-8865-AJN-GWG
ELoN MUSK,
Defendant.

 

 

UNITED STATES SECURITIES AND

EXCHANGE COMMISSION,
Plaintiff,
VS~ Civil Action No. l:lS-cv-8947
TESLA, INC.,
Defendant.

 

 

ORDER TO CONSOLIDATE ACTI()NS FOR DISTRIBUTION PURPOSES

The Court having reviewed the Securities and Exchange Commission’s consent motion to
consolidate actions and for good cause shovvn,
IT IS HEREBY ORDERED:

l. Pursuant to Final Judgments entered in these two Securities and Exchange
Commission (“SEC”) enforcement actions, Defendants Elon Musl< and Tesla, Inc. have paid
penalties in the total amount of $4(),000,000.00. These funds Were paid into an interest-bearing
account at the Bureau of Fiscal Services of the U.S. Treasury Department (the “Distribution
Funds”). Each final judgment provides, in part, that the Distribution Funds may be distributed
pursuant to the Fair Fund provisions of the Section 308(a) of the Sarbanes~OXley Act of 2002, as

amended by the Dodd-Franl< Act of 2010, 15 U.S.C. § 7246(a).

 

Case 1:18-cv-08865-A.]N Document 17 Filed 02/06/19 Page 2 of 2
Case 1:18-cv-08865-AJN Document 15-1 Filed 02/05/19 Page 2 of 2

2. The Court hereby orders that the above~captioned actions are consolidated for the

purposes of distribution of funds to harmed investors

  

 

Dated: ;j: ,' \,
Hon. Ali‘son J. Nathan

UNITED STATES DISTRICT JUDGE

 

